Citation Nr: 0919004	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  99-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.




REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, in March 1998 and October 1998, which, inter 
alia, denied the Veteran's October 1997 attempt to reopen his 
claim for entitlement to service connection for a psychiatric 
disorder.

In July 2002, the Board reopened the Veteran's claim due to 
the submission of new and material evidence.  In November 
2003, the Board remanded the appeal for the RO to examine 
newly-developed evidence in compliance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In a March 2005 decision, the Board denied 
entitlement to service connection for a psychiatric disorder.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2005 Order, the Court vacated the Board's decision and 
remanded this appeal for further development consistent with 
instructions in a December 2005 Joint Motion to Remand.  In 
June 2006, the Board remanded the case for further 
development to request that the Veteran provide his dates of 
the alleged in-service hospitalization, to seek these 
hospitalization records, and to provide the Veteran with 
proper notice, in compliance with the Court's remand.  The 
case has been returned to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim.

In its December 2008 supplemental statement of the case, the 
RO denied the Veteran's claim because it found that no new 
and material evidence has been submitted.  As the Board 
reopened the Veteran's claim in July 2002, the issue of 
whether to reopen the claim has already been decided and, 
therefore, moot.  On remand, the RO should comply with the 
Board's November 2003 remand order to adjudicate the claim 
for entitlement to service connection for a psychiatric 
disorder on the merits.  The Board may not adjudicate a 
matter prior to its adjudication by the RO.  See 38 U.S.C. § 
7104(a) ("All questions in a matter which ... is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary.")  Furthermore, the Board is 
obligated by law to ensure compliance with its directives, as 
well as those of the appellate courts.  Where the remand 
orders of the Board or the courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Adjudicate the Veteran's claim for 
entitlement to service connection for a 
psychiatric disorder on the merits.  If 
any determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran and 
his representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



